 1
 2
 3
 4
 5                                 UNITED STATES DISTRICT COURT
 6                                        DISTRICT OF NEVADA
 7                                                    ***
 8   STEVENSON FISHER,                                           Case No. 2:15-cv-00358-RFB-NJK
 9                                               Plaintiff,                   ORDER
10                 v.
11   MJ CHRISTENSEN JEWELERS, LLC, et al.,
12                                            Defendants
13
14             I.       INTRODUCTION
15             Before the Court is Plaintiff Stevenson Fisher’s Motion for 54(b) Certification. ECF No.
16   168. For the following reasons, the Court grants the motion.
17             II.      PROCEDURAL BACKGROUND
18             This matter was removed from state court on February 27, 2015. ECF No. 1. Fisher then
19   amended his complaint twice. ECF Nos. 11, 47. In the Second Amended Complaint, Fisher sues:
20   Le Vian; MJ Christensen Jewelers, LLC (“MJC”); LX Publications dba LX Magazines, an Illinois
21   limited liability company (“LX Magazines IL”); and LX Publications dba LX Magazines, Nevada
22   limited liability company (“LX Magazines NV”) (collectively with LX Magazines IL, “LX”). 1
23   ECF No. 47. Fisher alleges that Defendants used an automated telephone dialing system to place
24   recorded telemarketing calls to Fisher and the class members’ cell phones without express consent
25   in violation of the Telephone Consumer Protection Act (“TCPA”), 47 U.S.C. § 227 et seq., and
26   the Nevada Deceptive Trade Practices Act (“NDTPA”), Chapter 598 of the Nevada Revised
27
28             1
                   The Clerk of the Court entered default judgment against the LX Defendants. ECF Nos.
     35, 70.
 1   Statutes (“NRS”). The Court granted class certification on September 30, 2017. ECF Nos. 141,
 2   143.
 3          After Le Vian’s initial Motion for Summary Judgment was denied without prejudice, Le
 4   Vian filed a Renewed Motion for Summary Judgment on May 7, 2018. ECF No. 144. The Court
 5   held oral argument on the motion on January 10, 2019. ECF No. 155. The Court granted the
 6   motion on May 24, 2019.
 7          III.    DISCUSSION
 8          Plaintiff seeks a certification from this Court that the Order entered on May 24, 2019 was
 9   final pursuant to Rule 54(b) of the Federal Rules of Civil Procedure. The May 24, 2019 order
10   granted summary judgment to Defendant Le Vian Corp on February 19, 2019. The order
11   terminated Defendant Le Vian Corp ’s participation from this case, but Le Vian Corp has not yet
12   sought certification from this Court that the judgment issued in the case was final.
13          Rule 54(b) provides that “[w]hen an action presents more than one claim for relief . . . or
14   when multiple parties are involved, the court may direct entry of a final judgment as to one or
15   more, but fewer than all, claims or parties only if the court expressly determines that there is no
16   just reason for delay.” Fed. R. Civ. P. 54(b).
17          In this case, the Court entered judgment in favor of Defendant Le Vian Corp, but there is
18   one remaining defendant in the case, MJ Christensen Jewelers. Both defendants have submitted
19   their non-opposition to Plaintiff’s motion. In light of this non-opposition, the Court finds that there
20   is no just reason for delay and will certify that the judgment entered on May 24, 2019 in favor of
21   Le Vian Corp was final.
22          IV.     CONCLUSION
23          IT IS THEREFORE ORDERED that Plaintiff Stevenson Fisher’s Motion for
24   Certification of Judgment (ECF No. 168) is GRANTED. The Court declares that the judgment
25   entered in favor of Defendant Le Vian Corp was final.
26          DATED: December 26, 2019.
                                                            __________________________________
27
                                                            RICHARD F. BOULWARE, II
28                                                          UNITED STATES DISTRICT JUDGE


                                                      -2-
